COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Michael Toro v. The State of Texas

Appellate case number:    01-15-00214-CR

Trial court case number: 1330494

Trial court:              182nd District Court of Harris County

        Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
Appellant, acting pro se, has filed a motion requesting access to a copy of the appellate record
for use in preparing a response to appointed counsel’s brief. See Kelly v. State, 436 S.W.3d 313,
315, 318–20 (Tex. Crim. App. 2014).
        We grant the motion and order the trial court clerk, no later than 10 days from the date
of this order, to provide a copy of the record, including the clerk’s record, the reporter’s record,
and any supplemental records, to the appellant. The trial court clerk shall further certify to this
Court, within 15 days of the date of this order, the date upon which delivery of the record to the
appellant is made. Finally, appellant’s response to his appointed counsel’s brief shall be filed
within 45 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: March 15, 2016